105 F.3d 1335
97 Cal. Daily Op. Serv. 1052
Basant Kumar NARAYAN;  Ben Mati Kumar;  Jyotika Devi Kumar;Benjamin Nitish Kumar, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-71126.
United States Court of Appeals,Ninth Circuit.
Submitted to Motions PanelFeb. 5, 1997.
Decided Feb. 14, 1997.

William R. Gardner, San Francisco, CA, for petitioners.
Ann Varnon Crowley, Office of Immigration Litigation, United States Department of Justice, Washington, D.C., for respondent.
Petition for Review of a Decision of the Board of Immigration Appeals.  INS Nos.  Arm-caa-cpm, Aos-juf-btl, Aqe-xrr-pom and Agd-fnc-tjw.
Before:  CANBY, HAWKINS and TASHIMA, Circuit Judges.

ORDER

1
The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA") amended the Immigration and Nationality Act to provide that a "petition for judicial review must be filed not later than 30 days after the date of the final order of exclusion or deportation."   IIRIRA § 309(c)(4)(C), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), as amended by Act of Oct. 11, 1996, Pub.L. No. 104-302, 110 Stat. 3656.  This provision applies to all final orders of exclusion or deportation entered after October 30, 1996.  IIRIRA § 309(c)(4).


2
Here, the Board of Immigration Appeals entered a final order of deportation on November 7, 1996.  Petitioners filed their petition for review on December 24, 1996, more than 30 days after the entry of the final order of deportation.  Accordingly, respondent's unopposed motion to dismiss the petition for review for lack of jurisdiction is granted.


3
Petitioners' motion for a stay of deportation is denied as moot.  Respondent's motion for immediate issuance of the mandate is denied.  See Cir.  Adv. Comm.  Note to 9th Cir.  R. 41-1;  Gen. Ord. § 4.6.